DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-7, 32, 33, drawn to a proteolytic enzyme mixture comprising a plurality of fungal proteases from a member of the genus Aspergillus, wherein the plurality of fungal proteases comprises three enzymes having a molecular weight of approximately 25, 33 and 43 kDa, respectively, and the proteolytic enzyme mixture has exonuclease, endonuclease and c-amylase activity.

Invention 2	Claims 8-11, 34, 35, drawn to a method for preparing a protein hydrolysate, comprising: contacting a composition comprising a protein with a proteolytic enzyme mixture comprising a plurality of fungal proteases from a member of the genus Aspergillus; and digesting the protein using the proteolytic enzyme mixture, thereby obtaining the protein hydrolysate.

Invention 3	Claims 23, 28, 29, drawn to a protein hydrolysate; and a food product, dietary supplement or beverage comprising the protein hydrolysate.

Invention 4	Claims 30, 31, drawn to a method of increasing exercise performance and/or decreasing muscle breakdown during exercise, comprising: administering the protein hydrolysate.


	The reference of Budak et al. (BMC Genomics. 2014; 15(1): 523; PTO 892) teaches proteases from members of the genus Aspergillus (see entire publication and abstract especially Tables 1-2, Figs. 1-3, Results section, and pages 2-8).  Therefore, it would have been obvious to make a proteolytic enzyme mixture comprising a plurality of fungal proteases from a member of the genus Aspergillus taught by Budak et al. in order have a superior proteolytic enzyme mixture for obtaining a product including a protein hydrolysate.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652